The opinion of the court was delivered by
Allen, J.:
In each case the defendants filed separate demurrers to the amended petitions of the plaintiffs. The appeals are from the orders and rulings of the trial court in sustaining the demurrers.
*488These appeals present the same questions ruled upon by this court in the case of Reynolds v. Armour & Co., 149 Kan. 460, 87 P. 2d 530. The allegations in the petitions are in substance the same as in the Reynolds case and these appeals are governed by that decision. Accordingly, the judgments must be and are hereby affirmed.
In Re Appeals Against Armour & Co.
Per Curiam: The appeals in the following numbered cases, 34,617, 34,618, 34,619, 34,620, 34,621, 34,631, 34,632, 34,633, 34,634, 34,635, which we permitted to be filed without the usual deposit for costs, present the same questions and are governed by the appeals against Armour & Co. in cases 34,622 and 34,681, this day decided. The judgment of the trial court in each of these cases is affirmed.
Counsel for appellants in the above-numbered actions also presented for filing with the clerk of this court appeals in thirty-nine other cases. In none of them was a deposit for costs tendered. They are companion cases to cases 34,622 and 34,681. Under an order of this court these additional thirty-nine cases were not placed on the docket, but have been held awaiting our decision in the two representative cases above noted. Accordingly, we order and direct that the clerk of this court will not file or docket the appeals in the thirty-nine additional cases.